

115 HR 4458 IH: To amend the Congressional Accountability Act of 1995 to prohibit the use of public funds for the payment of a settlement or award under such Act in connection with a claim arising from sexual harassment committed by a Member of Congress, and for other purposes.
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4458IN THE HOUSE OF REPRESENTATIVESNovember 28, 2017Mr. Marino introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Accountability Act of 1995 to prohibit the use of public funds for the
			 payment of a settlement or award under such Act in connection with a claim
			 arising from sexual harassment committed by a Member of Congress, and for
			 other purposes.
	
		1.Prohibiting use of public funds for payment of settlements and awards under Congressional
			 Accountability Act in sexual harassment claims involving Members of
			 Congress
 (a)ProhibitionSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended— (1)in subsection (a), by striking subsection (c) and inserting subsections (c) and (d); and
 (2)by adding at the end the following new subsection:  (d)No use of public funds for payments of awards and settlements in connection with acts of sexual harassment committed by Members of CongressNo funds of the Treasury of the United States may be used for the payment of an award or settlement under this Act in connection with a violation of section 201(a)(1) if the violation consists of an act of sexual harassment committed personally by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to settlements and awards paid on or after the date of the enactment of this Act.
			2.Mandatory consideration by ethics committees of expulsion of Members of Congress committing acts of
			 sexual harassment under Congressional Accountability Act
 (a)Mandatory consideration of question of expulsionTitle V of the Congressional Accountability Act of 1995 (2 U.S.C. 1431 et seq.) is amended— (1)by redesignating section 509 as section 510; and
 (2)by inserting after section 508 the following new section:  509.Mandatory consideration by ethics committees of question of expulsion of Members of Congress committing acts of sexual harassmentIf it is determined in any final decision entered under section 405(g) or 406(e), or in any decision in a civil action brought under section 408, that a violation of section 201(a)(1) occurred which consisted of an act of sexual harassment committed personally by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, or if the payment of an award or settlement under this Act is ordered in connection with a violation of section 201(a)(1) which consists of such an act—
 (1)in the case of an act committed by a Member of the House, the Committee on Ethics of the House of Representatives shall conduct an investigation and issue a report on the question of whether the Member should be expelled from the House; or
 (2)in the case of an act committed by a Senator, the Select Committee on Ethics of the Senate shall conduct an investigation and issue a report on the question of whether the Senator should be expelled from the Senate..
 (b)Clerical amendmentThe table of contents of such Act is amended— (1)by redesignating the item relating to section 509 as relating to section 510; and
 (2)by inserting after the item relating to section 508 the following new item:   Sec. 509. Mandatory consideration by ethics committees of question of expulsion of Members of Congress committing acts of sexual harassment.. (c)Effective dateThe amendments made by this section shall apply with respect to acts occurring before, on, or after the date of the enactment of this Act.
			